Title: From George Washington to Elizabeth Graeme Fergusson, 5 March 1797
From: Washington, George
To: Fergusson, Elizabeth Graeme



Madam,
Philadelphia 5th March 1797.

The multiplicity of business which occurred in the course of the last Session, particularly in the latter part of it, placed it entirely out of my power to attend to matters of private concern. This reason, I hope, you will have the goodness to accept as an apology for my delay in acknowledging the receipt of your very polite and obliging favour of the 16th of January, at an earlier period—& even now, being not less occupied in preparing to leave this City, I perceive the necessity of asking further forgiveness for this laconic epistle. I have, however, conversed freely on the subject of your letter with our mutual friend Mr Boudinot, who will inform you fully of the circumstances under which I find myself relative to your request. To his information therefore, I beg leave to refer you.
I cannot conclude however, without offering you my sincere thanks for the honor you intended me, for the enclosures accompanying your letter, and for the favourable and flattering sentiments which you have expressed for me therein. To which permit me to add assurances of the high esteem and regard with which I have the honor to be, Madam, Your Most Obedient and Very Hble Servant

Go: Washington

